                                                                                                         Electronically Filed - Jefferson - September 17, 2020 - 01:25 PM
  Case: 4:20-cv-01599-HEA Doc. #: 8 Filed: 11/10/20 Page: 1 of 2 PageID #: 259




                  IN THE CIRCUIT COURT FOR THE 23RD JUDICIAL CIRCUIT
                             JEFFERSON COUNTY, MISSOURI

BEN SCOFIELD,                     )
                                  )
     Plaintiff,                   )
                                  )
vs.                               )                              Case No: 20JE-CC00277
                                  )
WSTR HOLDINGS, INC. d/b/a BIG DOG )
TREESTANDS, INC.                  )
                                  )
and                               )
                                  )
BUCHHEIT OF HERCULANEUM, INC. )
                                  )
     Defendants.                  )

                                              PROPOSED ORDER

        Defendant Buchheit of Herculaneum, Inc.’s motion to dismiss is called, heard, and granted

for the reasons stated on the record.

        It is hereby ORDERED that Defendant Buchheit of Herculaneum, Inc. is dismissed

pursuant to the Innocent Seller Statute Sec. 537.762 from the pending action.

        IT IS SO ORDERED.


__________________________                            Oct 30, 2020, 8:45 am  J5
                                                   ____________________________________
Date                                               Victor Joseph Melenbrink, Circuit Court Judge


                                                 Clerk note: Claims are still pending against other
                                                 defendants.




ClarkHill\36755\314761\260552205.v1-9/17/20
                                                                                             Exhibit A
                                                                                                       Electronically Filed - Jefferson - September 17, 2020 - 01:25 PM
  Case: 4:20-cv-01599-HEA Doc. #: 8 Filed: 11/10/20 Page: 2 of 2 PageID #: 260




                                              Respectfully submitted,

                                              EVANS AND DIXON, L.L.C.

                                          By: /s/ Brian R. Shank
                                             Brian R. Shank (#59955)
                                             Metropolitan Square
                                             211 North Broadway, Ste. 2500
                                             St. Louis, MO 63102
                                             Phone: (314) 621-7755
                                             Fax: (314) 621-3136
                                             bshank@evans-dixon.com

                                              and

                                              CLARK HILL PLC

                                              MILTON S. KARFIS
                                              Michigan Bar No. P55673
                                              STEPHANIE I. ANDERSON
                                              Michigan Bar No. P67493
                                              151 South Old Woodward, Ste. 200
                                              Birmingham, MI 48009
                                              Phone: (313) 965-8802
                                              Fax: (313) 309-6922
                                              mkarfis@clarkhill.com
                                              sanderson@clarkhill.com

                                              ATTORNEYS FOR DEFENDANTS
                                              BIG DOG TREESTANDS, INC. AND BUCHHEIT
                                              OF HERCULANEUM, INC.


                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of this document was filed electronically with the Clerk of the
Court to be served on all parties of record by operation of the Court’s electronic filing system on
this 17th day of September, 2020.

                                              /s/Brian R. Shank_________




4592639




                                                                                           Exhibit A
